Citation Nr: 0921552	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of infectious hepatitis for the period prior to 
December 20, 2008.

2.  Entitlement to a compensable rating for residuals of 
infectious hepatitis for the period from December 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military service from January 
1952 to July 1954. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which awarded service 
connection for infectious hepatitis and assigned a 
noncompensable rating, effective April 15, 2005.

In May 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in May 2009 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to December 20, 2008, residuals of infectious 
hepatitis were not manifested by fatigue, malaise, and 
anorexia; nor by any incapacitating episodes having a total 
duration of at least one week with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

3.  From December 20, 2008 residuals of infectious hepatitis 
are manifested by intermittent abdominal discomfort, nausea, 
and weakness.



CONCLUSIONS OF LAW

1.  Prior to December 20, 2008, the criteria for an initial 
compensable rating for residuals of infectious hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.114, Diagnostic Codes, 7354, 7345 
(2008).

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, the criteria for a compensable rating for 
residuals of infectious hepatitis have been met for the time 
period from December 20, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Code, 
7312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
hepatitis was received in April 2005.  Thereafter, he was 
notified of the general provisions of the VCAA by the 
Winston-Salem RO in correspondence dated in May 2005.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The claim for an initial compensable evaluation for 
infectious hepatitis is a downstream issue from the grant of 
service connection.  The Board notes that 38 C.F.R. § 3.159 
was recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23, 353-23, 356 (Apr. 
30, 2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with a VA 
liver, gallbladder, and pancreas examination to assess the 
current nature and etiology of his hepatitis disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

1.	Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period
40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period
20
 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least one week, but less 
than two weeks, during the past 12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

734
5
Chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders 
and hepatitis C): 
Ratin
g

Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least six weeks during the 
past 12- month period, but not occurring 
constantly 
60

Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period 
40

Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period 
20

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least one week, but less 
than two weeks, during the past 12-month period 
10
 
Nonsymptomatic
0
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7345, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
Note (3): Hepatitis B infection must be confirmed by 
serologic testing in order to evaluate it under diagnostic 
code 7345.
38 C.F.R. § 4.114, Diagnostic Code 7345 (2008).

731
2
Cirrhosis of the liver, primary biliary cirrhosis, 
or cirrhotic phase of sclerosing cholangitis: 
Ratin
g

Generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal 
gastropathy (erosive gastritis) 
100

History of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks
70

History of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis) 
50

Portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and 
at least minor weight loss
30

Symptoms such as weakness, anorexia, abdominal 
pain, and malaise (posted 09/28/01)
10
38 C.F.R. § 4.114, Diagnostic Code 7312 (2008).

Factual Background and Analysis

The Veteran is assigned an initial noncompensable rating for 
his service-connected infectious hepatitis disability 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).  

Service treatment records showed that the Veteran was 
hospitalized for infectious hepatitis from April to May 1954.  
It was determined that he was not fit for duty on the basis 
of infectious hepatitis.  Thereafter, almost 50 years past 
before the Veteran sought treatment for hepatitis.

In a post-service VA computed tomography intravenous 
pyelogram (CT/IVP) report of the abdomen dated in October 
2003, the impression included small benign lesions, right 
lobe of liver, right and left kidneys. 

In a VA intake note dated in October 2003, the Veteran denied 
abdominal pain, nausea, vomiting, diarrhea, and joint pain 
(arthralgia).  Physical examination of the abdomen was 
positive for bowel sounds and was soft, non-tender.  

In private treatment notes dated from P. F., M.D., dated from 
May 2004 to May 2005, the Veteran denied abdominal pain and 
reported that he had a good appetite.  Assessments included 
obesity and weight gain.

A VA lab report dated in July 2004 contained an explanatory 
note that "[p]ositive HBsAG indicates acute or chronic 
hepatitis B."  The Veteran's HBsAG serum result was listed 
as negative.

In a VA primary care note dated in February 2005, the Veteran 
denied weakness, abdominal pain, or arthralgia.  His weight 
was recorded as 216.4 pounds, and the plan included weight 
reduction and regular exercise.  In a VA primary care note 
dated in June 2005, he reported that he had recently stopped 
smoking and felt better and more active.  He denied abdominal 
pain or alcohol use.

In a written statement received in March 2006, the Veteran 
stated that he has a cyst on his liver, it is not functioning 
properly, and he has symptoms such as fatigue.

In a VA primary care note dated in December 2006, the Veteran 
denied abdominal pain.  On physical examination, the abdomen 
was reported as mildly obese, soft, no mass, and non-tender.  
The assessment included history of hepatitis B cleared.

In a VA liver, gallbladder, and pancreas examination report 
dated in February 2007, the Veteran reported chronic weakness 
and fatigue, stating that he does very little at home and 
that his wife does all the yard work and house chores.  He 
denied any vomiting, hematemesis, or melena; current 
treatment; episodes of colic; or alcohol abuse.  The examiner 
reported that a review of the claims folder showed 
essentially normal liver function tests in December 2006.  On 
physical examination, he was noted to be moderately obese 
with stable weight; had no hematemesis or melena; had no pain 
or tenderness to palpation (he was noted to be jumpy with 
voluntary contractions on palpation of the upper abdomen, but 
did not appear to be tender); liver was not enlarged, and 
there were no superficial abdominal veins; and muscle 
strength was good, and there was no wasting or outward signs 
of liver disease such as palmar erythema or spider angiomata.  
The diagnosis was acute hepatitis, remote, without evidence 
of chronicity; no evidence of chronic liver disease.

In a written statement received in May 2007, the Veteran 
mentioned general treatment practices for hepatitis C and 
described his work history.

In two VA abdomen ultrasound reports dated in December 2007, 
the impression included left hepatic cyst, splenomegaly, and 
patent portal and hepatic veins with normal direction flow.  
In a VA CT thorax report dated in February 2008, the 
impression included possible cirrhosis with splenomegaly. 

In April 2008, the Veteran submitted a private gallbladder 
ultrasound report from Scotland Memorial Hospital dated in 
June 2007 in support of his "appeal for service-connected 
hepatitis C."  The indication for the evaluation included 
chest pain, abdominal pain, and a clinical concern for 
cholelithiasis (gallstones).  Reported liver findings 
included demonstration of homogenous echotexture with overall 
findings suspicious for fatty infiltration; no focal 
intrahepatic lesions identified; and no evidence of 
intrahepatic lesions identified.  

In a supplemental statement of the case (SSOC) dated in June 
2008, the decision review officer (DRO) explained that the 
Veteran was service-connected for residuals of infectious 
hepatitis (non-hepatitis C), explained what evidence is 
required to substantiate a claim for hepatitis C (HCV), and 
invited the Veteran to file a separate claim for HCV if he 
wished to do so.  The SSOC also provided the rating criteria 
for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) under Diagnostic Code 
7345 and for hepatitis C (or non-A, non-B hepatitis) under 
Diagnostic Code 7354.  

In a written statement received in October 2008, the Veteran 
reported that he had lower quadrant pain, fever, and chills 
for two years.  He also indicated that he weighed 198 pounds 
before he had infectious hepatitis and now weighs 205 pounds.

VA treatment records dated from January to May 2009 showed 
that the Veteran was diagnosed with cirrhosis following 
imaging performed on December 20, 2008 and serology testing.  
Reported symptoms included intermittent abdominal discomfort, 
nausea, and weakness.

For the Period Prior to December 20, 2008

The Board has considered the Veteran's hepatitis disability 
in reference to Diagnostic Codes 7354 and 7345, for hepatitis 
C and chronic liver disease, respectively, but finds that the 
evidence of record does not support a compensable rating for 
the Veteran's service-connected residuals of infectious 
hepatitis for the period prior to December 20, 2008.  At no 
time does the evidence of record show that the Veteran has 
intermittent fatigue, malaise, and anorexia.  Nor does the 
evidence show that the Veteran has suffered from any 
incapacitating episodes of at least one week with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia (joint pain), and right upper quadrant pain.  
Rather, private treatment records, VA treatment records, and 
a VA examination report dated from August 2003 to February 
2008 reflect that the Veteran has consistently denied all of 
the above symptomatology, with the exception of fatigue.  
Accordingly, the Veteran's claim for an initial compensable 
rating for his service-connected residuals of infectious 
hepatitis must be denied for the period prior to December 20, 
2008.

The Board acknowledges the Veteran and his representative's 
contentions that his hepatitis disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial compensable rating for the Veteran's 
residuals of infectious hepatitis.  Therefore, entitlement to 
an increased rating for residuals of infectious hepatitis is 
not warranted.  The Board has considered additional staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

For the Period From December 20, 2008

Resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran's service-connected liver disability is 
better characterized by the applicable rating criteria in 
Diagnostic Code 7312 for cirrhosis of the liver for the time 
period from December 20, 2008 when he was diagnosed with 
cirrhosis via imaging.  His infectious hepatitis disability 
more nearly approximates the level of impairment contemplated 
for a 10 percent rating under these criteria.  Reported 
symptoms during this time period included intermittent 
abdominal pain, nausea, and easy fatigability (weakness).  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable rating for infectious 
hepatitis is denied.

Entitlement to a 10 percent rating for residuals of 
infectious hepatitis is allowed for the time period from 
December 20, 2008, subject to the law and regulations 
governing the criteria for award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


